Citation Nr: 1522309	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral eye disability, to include glaucoma, blindness, and detached retinas.  

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955 and from August 1955 to September 1962 in addition to service with the Air Force Reserve from July 1965 to July 1967.  He also had service with the Army National Guard from August 1974 to August 1977, the dates of which have not yet been verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied the above claimed benefits.

The issue of service connection for right ear hearing loss was previously denied in an unappealed October 2007 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for right ear hearing loss.

The Veteran provided testimony at the RO during a hearing before a Decision Review Officer (DRO) in April 2011 and during a hearing before the undersigned in June 2013.  A transcript of each hearing is of record.  

A January 2015 rating decision denied service connection for PTSD.  A timely notice of disagreement with that decision was received in March 2015.  Subsequent correspondence to the Veteran outlined the action being taken on this appeal and described the post decision review process.  As this matter has not been fully developed by the originating agency, it is not ripe for appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim was remanded in March 2014 for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board noted that the type and duration of the Veteran's service, including between 1962 and 1977, has not been verified and that only service treatment records through November 1966 have been obtained.  As the Veteran has reported acoustic trauma from helicopter and prop engine noise and decreased visual acuity during National Guard and/or Reserve service, which may have occurred during ACDUTRA or INACDUTRA, the Board requested that all periods of the Veteran's service be verified and all treatment and personnel records be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2014).  

The claims file currently demonstrates that the dates and type of service with the Air Force Reserve between July 1965 and July 1967 have been verified.  Moreover, an NGB Form 22 verified that the Veteran served with the National Guard from August 1974 to August 1977.  However, the type of service, including whether the Veteran was serving on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while serving with the National Guard has not been verified.  

Following the remand, the claims file includes an October 2014 request for verification of service sent to the Defense Finance and Accounting Service (DFAS).  However, the request is for verification of the Veteran's service in the Army National Guard with unit "HHC A249 Engr. Bn."  The response indicated that Company A 249 Engr. out of Oregon was not a known unit.  The response indicated that the correct unit and the company city and state were needed before another search could be performed.  The Board notes that the NGB Form 22 indicated that the Veteran served in the Army Engineer branch, HHC 1249th Engineer Battalion, out of Salem, Oregon.  The record does not demonstrate that a corrected request was sent for verification of the National Guard service.  

Moreover, the record does not demonstrate that additional treatment records were requested or received for the Veteran's service with the Air Force Reserve or Army National Guard after November 1966.  

Finally, the Board notes that the claim to reopen service connection for right ear hearing loss was also remanded in the May 2014 for additional development and the issuance of a supplemental statement of the case (SSOC).  However, the issue was not listed or discussed in the February 2015 SSOC or any other rating document subsequent to the Board's remand.  

As the Board's May 2014 remand order has not been complied with, remand of the claim for service connection for bilateral eye disability and left ear hearing loss as well as the claim to reopen service connection for right ear hearing loss is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify all periods of the Veteran's National Guard service, including all periods of active service, ACDUTRA, and INACDUTRA, and obtain any outstanding service treatment and personnel records from the Veteran's Air Force Reserve and National Guard service.  Ensure that the correct unit name, city, and state are included in the request for verification of the Nation Guard service.  

2.  If additional service is verified and/or pertinent service treatment records are obtained, the claims folder must be forwarded to the examiners who conducted the January 2015 VA opinions to provide a new opinion in light of the new evidence obtained.  If the same examiner is unavailable, an opinion should be solicited from qualified examiners.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




